Exhibit 10.1

 

BY HAND  

Mr. Patrick Thiele

Chief Executive Officer

PartnerRe Ltd.

Wellesley House South

90 Pitts Bay Road

Pembroke HM08, Bermuda

 

May 15, 2007

 

 

 

 

 

Dear Mr. Thiele,

 

Housing Benefit to CEO Patrick Thiele

 

On May 10th 2007, the Compensation Committee of PartnerRe Ltd. (“the Company”)
resolved and approved that Paragraph 3, Schedule 1 of the employment agreement
between you and the Company dated September 29th 2000 (the “Existing Agreement”)
would be amended effective for the May rental period to provide that the amount
of your monthly Bermuda housing benefit is equal to 100% of actual rent you
incur rather than $16,000.

Please confirm your acceptance of the above by signing below and returning this
Letter Agreement to the undersigned

For further questions, please contact me at +441-294-5404.

Sincerely,

 

 

 

Abigail Clifford

Chief Human Resource Officer

 

 

By signing this Letter Agreement I hereby acknowledge and accept the above.

 

 

BY:     Name:    

 

 

 

 

PartnerRe Ltd.

Fifth Floor, Wellesley House South

90 Pitts Bay Road,

Pembroke, HM 08, Bermuda

 

Tel: +1 441 292 0888

Fax: +1 441 292 7010

 

www.partnerre.com

The thinking insurer’s reinsurer.